This opinion is subject to administrative correction before final disposition.




                                      Before
                      CRISFIELD, HOLIFIELD, and LAWRENCE
                             Appellate Military Judges

                               _________________________

                                 UNITED STATES
                                     Appellee

                                             v.

                        Roberto E. GUZMANANAYA
                      Lance Corporal (E-3), U.S. Marine Corps
                                    Appellant

                                    No. 201900340

                                Decided: 2 December 2020

           Appeal from the United States Navy-Marine Corps Trial Judiciary

                                      Military Judge:
                                       Wilbur Lee

   Sentence adjudged 3 October 2019 by a general court-martial convened at
   Marine Corps Base Hawaii, Kaneohe Bay, Hawaii, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to E-1,
   confinement for 10 months, 1 forfeiture of $1,120 per month for 10 months,
   and a bad-conduct discharge.

                                   For Appellant:
                           Major Thomas R. Fricton, USMC 2
                           Major Mary Claire Finnen, USMC


   1  The military judge sentenced Appellant to between 6 and 10 months for each of the six
offenses to which he pleaded guilty. Pursuant to a plea agreement, the military judge ordered
that the six periods of confinement be served concurrently, for a total of 10 months.
   2 The Court granted Major Fricton leave to withdraw as appellate defense counsel on 25
June 2020.
                 United States v. Guzmananaya, NMCCA No. 201900340
                                   Opinion of the Court

                                     For Appellee:
                  Lieutenant Commander Jeffrey S. Marden, JAGC, USN
                            Major Clayton L. Wiggins, USMC
                               _________________________

              This opinion does not serve as binding precedent under
                    NMCCA Rule of Appellate Procedure 30.2(a).

                                  _________________________

PER CURIAM:
    After careful consideration of the record, we have determined that the approved
findings and sentence are correct in law and fact and that no error materially
prejudicial to Appellant’s substantial rights occurred. 3
   However, we agree with Appellant’s sole assignment of error that the Entry of
Judgment is inaccurate, as Block 33 (pleas and findings) fails to note the words
excepted in the pleas and findings related to Specification 2 of Charge III. 4 Although
we find no prejudice from this error, Appellant is entitled to have court-martial
records that correctly reflect the content of his proceeding. 5 In accordance with this
Court’s authority under Rule for Courts-Martial 1111(c)(2), we modify the Entry of
Judgment and direct that it be included in the record. 6
   The findings and sentence are AFFIRMED.




   3   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.
   4 The Entry of Judgment also contains two scrivener’s errors, referring to Charge III in
both Block 33 and Block 34 as “Charge IIII.” We will correct this, too, as we modify the Entry
of Judgment.
   5   United States v. Crumpley, 49 M.J. 538, 539 (N-M. Ct. Crim. App. 1998).
   6  We also note with concern the cursory nature of the military judge’s inquiry into the
pretrial agreement’s terms. The Court of Appeals for the Armed Forces “ha[s] long empha-
sized the critical role that a military judge and counsel must play to ensure that the record
reflects a clear, shared understanding of the terms of any pretrial agreement between an
accused and the convening authority.” United States v. Williams, 60 M.J. 360, 362 (C.A.A.F.
2004)(citations omitted). While there is nothing in the present case indicating a lack of
mutual understanding as to the agreement’s meaning, brief, non-specific inquiries such as
conducted below invite confusion and error.


                                                2
United States v. Guzmananaya, NMCCA No. 201900340
                  Opinion of the Court

               FOR THE COURT:




               RODGER A. DREW, JR.
               Clerk of Court




                       3
              United States v. Guzmananaya, NMCCA No. 201900340
                            Modified Entry of Judgment




UNITED STATES                                     NMCCA NO. 201900340

       v.                                                ENTRY
                                                          OF
Roberto E. GUZMANANAYA                                 JUDGMENT
Lance Corporal (E-3)
U.S. Marine Corps                                  As Modified on Appeal
                  Accused
                                                      2 December 2020



   On 4 September and 2-3 October 2019, the Accused was tried at Marine Corps
Base Hawaii, Kaneohe Bay, Hawaii, by a general court-martial, consisting of a
military judge sitting alone. Military Judge Wilbur Lee, presided.

                                   FINDINGS

   The following are the Accused’s pleas and the Court’s findings to all offenses the
convening authority referred to trial:

Charge I:     Violation of Article 92, Uniform Code of Military Justice,
              10 U.S.C. § 892.
               Plea: Guilty.
               Finding: Guilty.

   Specification:      Failure to obey other lawful written order between on
                       or about 31 July 2018 and on or about 29 August 2018.
                       Plea: Guilty.
                       Finding: Guilty.




                                          1
             United States v. Guzmananaya, NMCCA No. 201900340
                           Modified Entry of Judgment

Charge II:   Violation of Article 120a, Uniform Code of Military Justice,
             10 U.S.C. § 920a.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:      Stalking on divers occasions between on or about
                       29 July 2018 and on or about 15 November 2018.
                       Plea: Not Guilty.
                       Finding: Dismissed.

Charge III: Violation of Article 128, Uniform Code of Military Justice,
            10 U.S.C. § 928.
             Plea: Guilty.
             Finding: Guilty.

   Specification 1: Assault consummated by battery on or about
                    28 July 2017.
                       Plea: Guilty.
                       Finding: Guilty.

   Specification 2: Assault consummated by battery on or about
                    29 July 2018.
                       Plea: Guilty, except for certain words. Of the excepted words,
                       Not Guilty.
                       Finding: Guilty of the specification as excepted; the excepted
                       words are Dismissed.

   Specification 3: Aggravated assault on or about 29 July 2018.
                       Plea: Guilty.
                       Finding: Guilty.

Additional Charge I:      Violation of Article 112a, Uniform Code of Military
                          Justice, 10 U.S.C. § 912a.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:      Wrongful use of a controlled substance between on or
                       about 9 May 2019 and on or about 14 May 2019.
                       Plea: Not Guilty.
                       Finding: Dismissed.




                                          2
            United States v. Guzmananaya, NMCCA No. 201900340
                          Modified Entry of Judgment

Additional Charge II:   Violation of Article 107, Uniform Code of Military
                        Justice, 10 U.S.C. § 907.
             Plea: Guilty.
             Finding: Guilty.

   Specification:   Making a false official statement on or about
                    28 July 2017.
                    Plea: Guilty.
                    Finding: Guilty.

Additional Charge III: Violation of Article 107, Uniform Code of Military
                       Justice, 10 U.S.C. § 907.
             Plea: Not Guilty.
             Finding: Dismissed.

   Specification:   Making a false official statement on or about
                    8 July 2019.
                    Plea: Not Guilty.
                    Finding: Dismissed.

Additional Charge IV: Violation of Article 112a, Uniform Code of Military
                      Justice, 10 U.S.C. § 912a.
             Plea: Guilty.
             Finding: Guilty.

   Specification:   Wrongful use of a controlled substance between on or
                    about 27 June 2019 and on or about 2 July 2019.
                    Plea: Guilty.
                    Finding: Guilty.




                                       3
          United States v. Guzmananaya, NMCCA No. 201900340
                        Modified Entry of Judgment



                               SENTENCE

On 3 October 2019, a military judge sentenced the Accused to the following:
   A bad-conduct discharge.
   Forfeiture of $1,120 pay per month for 10 months.
   Reduction to pay grade E-1.
   Confinement as follows:
          The Specification of Charge I: 10 months.
          Specification 1 of Charge III: 6 months.
          Specification 2 of Charge III: 6 months.
          Specification 3 of Charge III: 10 months.
          The Specification of Additional Charge II: 10 months.
          The Specification of Additional Charge IV: 10 months.
   Confinement will run concurrently, for a total of 10 months.
The convening authority took no action in this case.


                            FOR THE COURT:




                            RODGER A. DREW, JR.
                            Clerk of Court




                                      4